Citation Nr: 0003221	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-40 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947, and from September 1949 to December 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO decision which denied service connection 
for malaria.  A personal hearing was held before an RO 
hearing officer in November 1994.  In October 1996, the Board 
remanded the case to the RO for further evidentiary 
development.  The veteran initially requested a Board 
hearing, but by a statement dated in August 1999, he withdrew 
his hearing request.  The case was subsequently returned to 
the Board.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for malaria.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for malaria.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1946 
to November 1947, and from September 1949 to December 1952.  
The veteran's DD Forms 214 reflect that he had service 
outside the continental US from 1946 to 1947, and was awarded 
the Army of Occupation Medal, Japan, during his first period 
of service, but do not show that he had any foreign or sea 
service during his second period of active duty.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  There are no 
hospital extracts from the Surgeon General's Office (SGO) 
concerning the veteran.

In March 1994, the veteran submitted a claim for service 
connection for malaria; he asserted that he was treated for 
such in 1950, while assigned to the 1st Cavalry Division.  He 
stated that he was treated for malaria at the Salem VA 
Medical Center (VAMC) from December 1950 to January 1951.

In an April 1994 memorandum, the NPRC indicated that there 
were no available service medical records relating to the 
veteran.

By a letter to the veteran dated in May 1994, the RO 
requested that he complete a "Request for Information Needed 
to Reconstruct Medical Data" (NA Form 13055), providing 
information regarding in-service treatment for malaria, and 
regarding his specific organizational assignments at that 
time.  The veteran submitted an NA Form 13055 in May 1994, 
reiterating his assertions regarding in-service treatment.

By a memorandum dated in July 1994, the NPRC indicated that 
the information requested in NA Form 13055 was necessary to 
conduct a further search for the veteran's service medical 
records.

By a letter to the veteran dated in November 1994, the RO 
requested that he provide medical evidence of post-service 
treatment for malaria by private physicians or hospitals.  
The veteran did not respond to this letter.

By a memorandum to the NPRC dated in November 1994, the RO 
requested a copy of the veteran's service medical records, 
including any hospital extracts from the SGO.
By a memorandum to the Salem VAMC dated in November 1994, the 
RO requested copies of medical records relating to the 
veteran dated from January 1950 to December 1951.  By a 
memorandum received in December 1994, the VAMC indicated that 
there were no records relating to the veteran (the veteran's 
last name was spelled incorrectly in the VAMC's memorandum).

At a November 1994 RO hearing, the veteran testified that he 
contracted malaria during his second period of active duty, 
from 1949 to 1952, while he was stationed in Korea.  He said 
he was treated for malaria in a tent for two weeks during 
service.  He related that he was treated for malaria at the 
Salem VAMC during military service.  He also stated that had 
recurrent attacks of malaria, and he was treated at the Salem 
VAMC in 1953.  He said he thought he might have had some 
minor attacks since that time, but he had not received 
medical treatment for the condition since then.  At the 
hearing, the veteran submitted a request for release of 
medical records of treatment at the Salem VAMC from 1949 to 
1952.

By a memorandum dated in December 1994, the NPRC indicated 
that there were no available service medical records, and 
requested that a NA Form 13055 be completed and submitted.

By a statement dated in March 1995, the veteran reiterated 
his assertions and requested that another attempt be made to 
obtain his service medical records.

In October 1996, the Board remanded the claim to the RO in 
order to make an additional attempt to obtain the veteran's 
service medical records.  The RO was asked to obtain a 
completed NA Form 13055 from the veteran, to obtain any 
available medical records from the Salem VAMC dated from 1950 
to 1953, and to schedule the veteran for a VA examination.

By a letter to the veteran dated in November 1996, the RO 
requested that he complete an NA Form 13055.

By a memorandum to the Salem VAMC dated in November 1996, the 
RO requested copies of medical records relating to the 
veteran dated from January 1950 to December 1953.  By a 
memorandum dated in December 1996, the Salem VAMC indicated 
that there were no available records relating to the veteran.

At a December 1996 VA examination, the veteran reported that 
he incurred malaria in Korea, during service, and had four 
subsequent attacks of malaria.  He said that he had one or 
two attacks since separation from service in 1952.  The 
veteran reported that whenever he had a cold, it lasted for 
two to three months, he had chills, became weak, and felt as 
if he had malaria.  On examination, there was no jaundice of 
the skin.  There was no hepatomegaly or splenomegaly, and no 
abdominal tenderness.  Laboratory tests were normal.  The 
diagnosis was "history of service-connected malaria with no 
symptoms currently present."

By a memorandum to the Salem VAMC dated in January 1997, the 
RO requested copies of medical records relating to the 
veteran dated from January 1950 to December 1953.  By a 
memorandum received in February 1997, the Salem VAMC stated 
that there were no medical records dating back to 1950.

In March 1997, the RO submitted another information request 
to the NPRC, and enclosed an NA Form 13055 completed by the 
veteran.  The RO requested copies of any SGO records.  By a 
memorandum dated in June 1999, the NPRC indicated that there 
were no available SGO records relating to the veteran.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a veteran 
had tropical service, certain tropical diseases, including 
malaria, will be rebuttably presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the year after service or at a time when standard accepted 
treatises indicate that the incubation period commenced 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for malaria which he 
asserts was incurred during military service.   His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As noted above, there are no service medical records 
available from the veteran's two periods of active duty 
(1946-1947 and 1949-1952).  However, even accepting the 
veteran's contention that he had malaria during active duty, 
there is no competent medical evidence of post-service 
malaria or malaria residuals, nor is there competent medical 
evidence linking any current malaria or malaria residuals 
with service.  The 1996 VA examination included a diagnosis 
of history of malaria, yet there were no objective findings 
of malaria or malaria residuals.  A mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet.App. Dec. 29, 
1999); LeShore v. Brown, 8 Vet. App. 406 (1996).  

The veteran has not presented competent medical evidence of 
current malaria or residuals of malaria, and (even assuming 
the claimed condition were currently present) he has not 
submitted competent medical evidence linking such with 
service.  Without such evidence, the claim for service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for malaria is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

